DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 11/01/2022.  
Claims 1, 4-9, 11-15 and 18-24 are pending in the case.  
Claims 2, 3, 10, 16 and 17 have been cancelled.  
Claims 21-24 have been added.  
Claims 1, 8 and 15 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 recites “further comprising receiving an update to the context information is updated based on the current view…” where “further comprising receiving an update to the context information based on the current view…” was apparently intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-9, 11-15 and 18-20, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al. (US 2014/0350941 A1, published 11/27/2014, hereinafter “Zeigler”) in view of Mayblum et al. (US 2005/0273487 A1, published 12/08/2005, hereinafter “Mayblum”) and further in view of Pasala et al. (US 10,360,946 B1, published 07/23/2019, hereinafter “Pasala”).

Independent Claim 1:
	Zeigler discloses a method comprising:
providing content to a content rendering component of a user device (A webpage (content) can be displayed to the user via a web browser (content rendering component), Zeigler: Figs. 5A steps 500 and 501 and 6A, ¶ [0085].  The webpage comprises interactive components (e.g. links, buttons, input fields) and non-interactive components (e.g. text not associated with an interactive component), Zeigler: ¶ [0003], [0053], [0054].); 
determining context information associated with objects displayed in a current view of the content, wherein the context information comprises one or more actionable commands associated with one or more of the objects and resource identifiers corresponding to the actionable commands, and wherein the context information is related to the current view displayed in the current view of the content and indicates executable objects in the current view (Interactive elements and associated phrases (context information) are determined for interactive elements that are displayed within the current view of the webpage, Zeigler: Fig. 5A step 502, Fig. 5B,  and Figs. 7A1-7J3, ¶ [0085]-[0097], [0130]-[0135].  The set of interactive elements that are currently displayed on the webpage can change, only the currently displayed interactive elements are considered when comparing with the grammar associated with the user’s input, Zeigler: ¶ [0088], [0123].); 
receiving, by a first server device and from the user device, audio data indicative of user input (Zeigler: Fig. 5A step 503, ¶ [0085]-[0086].); 
determining, by the first server device, and based on a comparison between the data indicative of user input and the one or more actionable commands, an actionable command of the one or more actionable commands (Zeigler: Fig. 5A, step 504 and 505, ¶ [0085], [0086].).
Zeigler does not appear to expressly teach a method wherein:
the content is video content and the content rendering component is a video rendering component; 
determining the context information comprises receiving the context information by a first server device from a second server device.
However, Mayblum teaches a method wherein determining the context information comprises receiving the context information by a first server device from a second server device (The server agent 20 (second server device) sends the grammar rule (context information comprising an actionable command and resource identifiers corresponding to the actionable command) to the ASR 30 (first server device), the ASR 30 also receives the voice input from the client device and compares the voice input to the received grammar to determine the actionable command, Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].  Examiner considers the physical unit in which the ASR 30 resides to be a server since the physical unit is providing speech recognition services to other devices in a network, Mayblum: ¶ [0034].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zeigler wherein determining the context information comprises receiving the context information by a first server device from a second server device, as taught by Mayblum.
One would have been motivated to make such a combination in order to provide an effective means for determining the web page command associated with the user’s input (Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].).
Zeigler in view of Mayblum does not appear to expressly teach a method wherein the content is video content and the content rendering component is a video rendering component.
However, Pasala teaches a method wherein the content is video content and the content rendering component is a video rendering component (The web content that comprises the interactive elements can comprise video content, Pasala: abstract, column 7 lines 37-52, column 11 lines 45-60.  The interactive elements can be selected via voice command, Pasala: column 3 lines 1-30 and column 8 lines 32-39.  Different interactive elements can be associated with different frames of the video: Pasala: column 6 lines 23-43, column 11 lines 6-20.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zeigler in view of Mayblum wherein the content is video content and the content rendering component is a video rendering component, as taught by Pasala.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to access a greater variety of media content comprising interactive components via the web browser (Pasala: abstract, column 7 lines 37-52, column 11 lines 45-60).

Claim 4:
	The rejection of claim 1 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further discloses a method wherein the second server device comprises an application service located external to the user device (Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037]).

Claim 5:
	The rejection of claim 1 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further discloses a method wherein the determining the actionable command comprises translating the audio data to text information, and determining, based on the context information and the text information, the actionable command (Zeigler: Fig. 5A step 504 and Figs. 5C-5D, ¶ [0003], [0085], [0098]-[0111].).

Claim 6:
	The rejection of claim 1 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further discloses a method wherein the actionable command comprises a command to one or more of access content indicated on the video rendering component, navigate from the object to an additional object, activate the object, or navigate from one view of the video rendering component to an additional view of the video rendering component (The command can be associated with navigating to another URL (access content indicated on the interface), Zeigler: ¶ [0060], [0092]; Pasala: column 3 lines 64-67 and column 4 lines 1-13.  The command can be associated with clicking a particular interactive element (activate the interface element), Zeigler: Fig. 5A step 506 and 507, abstract, ¶ [0085].).

Claim 7:
	The rejection of claim 1 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further discloses a method wherein the object comprises one or more of a button, plugin, a link, a graphic, a label, a list element, a table element, or a text element (Zeigler: Fig. 6A, ¶ [0003], [0054]; Pasala: column 6 lines 14-17.).

Independent Claim 8:
	Zeigler discloses a method comprising:
providing content to a content rendering component (A webpage (content) can be displayed to the user via a web browser (content rendering component), Zeigler: Figs. 5A steps 500 and 501 and 6A, ¶ [0085].  The webpage comprises interactive components (e.g. links, buttons, input fields) and non-interactive components (e.g. text not associated with an interactive component), Zeigler: ¶ [0003], [0053], [0054].); 
determining context information associated with objects displayed in a current view of the content, wherein the context information comprises one or more actionable commands associated with one or more of the objects and resource identifiers corresponding to the actionable commands, and wherein the context information is related to the current view displayed in the current view of the content and indicates executable objects in the current view (Interactive elements and associated phrases (context information) are determined for interactive elements that are displayed within the current view of the webpage, Zeigler: Fig. 5A step 502, Fig. 5B,  and Figs. 7A1-7J3, ¶ [0085]-[0097], [0130]-[0135].  The set of interactive elements that are currently displayed on the webpage can change, only the currently displayed interactive elements are considered when comparing with the grammar associated with the user’s input, Zeigler: ¶ [0123].); 
receiving audio data indicative of user input associated with the content rendering component (Zeigler: Fig. 5A step 503, ¶ [0085].); 
sending, to a computing device, the audio data, wherein the computing device is configured to determine, based at least in part on the context information and the audio data, a command associated with an interface element of the plurality of interface elements based on a comparison between the data indicative of user input and the one or more actionable commands, an actionable command of the one or more actionable commands (Zeigler: Fig. 5A, step 504 and 505, ¶ [0085], [0086].); and 
receiving, based on the audio data, data associated with executing the actionable command (Zeigler: Fig. 5A step 506, ¶ [0085], [0086].).
Zeigler does not appear to expressly teach a method wherein: 
the content is video content and the content rendering component is a video rendering component;
the context information is sent to the computing device and the received data is based on sending the context information.
However, Mayblum teaches a method wherein the context information is sent to a computing device and the received data is based on sending the context information (The server agent 20 sends the grammar rule (context information comprising an actionable command and resource identifiers corresponding to the actionable command) to the ASR 30 (the computing device), the ASR 30 also receives the voice input from the client device and compares the voice input to the received grammar to determine the actionable command, the actionable command is then transmitted to the , Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zeigler wherein the context information is sent to a computing device and the received data is based on sending the context information, as taught by Mayblum.
One would have been motivated to make such a combination in order to provide an effective means for determining the web page command associated with the user’s input (Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].).
Zeigler in view of Mayblum does not appear to expressly teach a method wherein the content is video content and the content rendering component is a video rendering component.
However, Pasala teaches a method wherein the content is video content and the content rendering component is a video rendering component (The web content that comprises the interactive elements can comprise video content, Pasala: abstract, column 7 lines 37-52, column 11 lines 45-60.  The interactive elements can be selected via voice command, Pasala: column 3 lines 1-30 and column 8 lines 32-39.  Different interactive elements can be associated with different frames of the video: Pasala: column 6 lines 23-43, column 11 lines 6-20.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zeigler in view of Mayblum wherein the content is video content and the content rendering component is a video rendering component, as taught by Pasala.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to access a greater variety of media content comprising interactive components via the web browser (Pasala: abstract, column 7 lines 37-52, column 11 lines 45-60).

Claim 9:
	The rejection of claim 8 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further teaches a method wherein the computing device is configured to compare data indicative of the subset of objects to a text translation of the audio data to determine the actionable command (The context information comprises an indication of interactive elements of the displayed portion of the content (subset of the interface elements), Zeigler: Fig. 5A step 502, ¶ 0003], [0053], [0054]. [0085].  The server compares the contextual information with the text translation of the audio data to determine the command, Zeigler: Fig. 5A step 504 and Figs. 5C-5D, ¶ [0003], [0085], [0086], [0098]-[0111]; Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].).

Claim 11:
	The rejection of claim 8 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further teaches a method wherein receiving the context information comprises receiving the context information from one or more of a user device outputting the interface or an application service located external to the user device (Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].).

Claim 12:
	The rejection of claim 8 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further discloses a method wherein the actionable command is determined based on translating the audio data to text information, and determining, based on the context information and the text information, the actionable command (Zeigler: Fig. 5A step 504 and Figs. 5C-5D, ¶ [0003], [0085], [0098]-[0111].).

Claim 13:
	The rejection of claim 8 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further discloses a method wherein the actionable command comprises a command to one or more of access content indicated on the video rendering component, navigate from the object to an additional object, activate the object, or navigate from one view of the video rendering component to an additional view of the video rendering component (The command can be associated with navigating to another URL (access content indicated on the interface), Zeigler: ¶ [0060], [0092]; Pasala: column 3 lines 64-67 and column 4 lines 1-13.  The command can be associated with clicking a particular interactive element (activate the interface element), Zeigler: Fig. 5A step 506 and 507, abstract, ¶ [0085].).

Claim 14:
	The rejection of claim 8 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further discloses a method wherein the object comprises one or more of a button, plugin, a link, a graphic, a label, a list element, a table element, or a text element (Zeigler: Fig. 6A, ¶ [0003], [0054]; Pasala: column 6 lines 14-17.).

Independent Claim 15:
	Zeigler discloses a method comprising:
providing content to a content rendering component of a user device (A webpage (content) can be displayed to the user via a web browser (content rendering component), Zeigler: Figs. 5A steps 500 and 501 and 6A, ¶ [0085].  The webpage comprises interactive components (e.g. links, buttons, input fields) and non-interactive components (e.g. text not associated with an interactive component), Zeigler: ¶ [0003], [0053], [0054].); 
storing, based on navigation by a user of the content rendering component, context information associated with objects displayed in a current view of the content, wherein the context information comprises one or more actionable commands associated with one or more of the objects, and wherein the context information is related to the current view displayed in the current view of the content and indicates executable objects in the current view (Zeigler: Fig. 5A step 502, Fig. 5B, and Figs. 7A1-7J3, ¶ [0085]-[0097], [0123], [0130]-[0135].); 
receiving, from an audio processing service and based on the context information, an actionable command of the one or more actionable commands, wherein the audio processing service is configured to determine, based on a comparison of data indicative of user input and the one or more actionable command, the actionable command (Zeigler: Fig. 5A, step 504 and 505, ¶ [0085], [0086].); and 
causing, based on receiving the actionable command, the content rendering component to execute the command (Zeigler: Fig. 5A step 506, ¶ [0085], [0086].).
Zeigler does not appear to expressly teach a method wherein: 
the content is video content and the content rendering component is a video rendering component; 
the stored contextual information comprises resource identifiers corresponding to the actionable commands; and
the method comprises sending, to an audio processing service, the context information.
However, Mayblum teaches a method wherein the contextual information comprises resource identifiers corresponding to the actionable commands and the method comprises sending, to an audio processing service, the context information (The server agent 20 sends the grammar rule (context information comprising an actionable command and resource identifiers corresponding to the actionable command) to the ASR 30 (audio processing service), the ASR 30 also receives the voice input from the client device and compares the voice input to the received grammar to determine the actionable command, Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].  Examiner considers the physical unit in which the ASR 30 resides to be a server since the physical unit is providing speech recognition services to other devices in a network, Mayblum: ¶ [0034].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zeigler wherein the contextual information comprises resource identifiers corresponding to the actionable commands and the method comprises sending, to an audio processing service, the context information, as taught by Mayblum.
One would have been motivated to make such a combination in order to provide an effective means for determining the web page command associated with the user’s input (Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].).
Zeigler in view of Mayblum does not appear to expressly teach a method wherein the content is video content and the content rendering component is a video rendering component.
However, Pasala teaches a method wherein the content is video content and the content rendering component is a video rendering component (The web content that comprises the interactive elements can comprise video content, Pasala: abstract, column 7 lines 37-52, column 11 lines 45-60.  The interactive elements can be selected via voice command, Pasala: column 3 lines 1-30 and column 8 lines 32-39.  Different interactive elements can be associated with different frames of the video: Pasala: column 6 lines 23-43, column 11 lines 6-20.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Zeigler in view of Mayblum wherein the content is video content and the content rendering component is a video rendering component, as taught by Pasala.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to access a greater variety of media content comprising interactive components via the web browser (Pasala: abstract, column 7 lines 37-52, column 11 lines 45-60).

Claim 18:
The rejection of claim 15 is incorporated.  Zeigler in view of Mayblum further teaches a method wherein storing the context information comprises one or more of tracking interactions of the user with the video rendering component, storing current state of the video rendering component, or storing changes to the video rendering component (Zeigler: Fig. 5A step 502, ¶ [0085], [0123]; Mayblum: Figs. 3-5B, ¶ [0030], [0034], [0037].).

Claim 19:
	The rejection of claim 15 is incorporated.  Zeigler in view of Mayblum further teaches a method wherein the audio processing service is configured to translate audio data to text information, and determine, based on the context information and the text information, the actionable command (Zeigler: Fig. 5A step 504 and Figs. 5C-5D, ¶ [0003], [0085], [0086], [0098]-[0111].).

Claim 20:
	The rejection of claim 15 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further discloses a method wherein the actionable command comprises a command to one or more of access content indicated on the video rendering component, navigate from the object to an additional object, activate the object, or navigate from one view of the video rendering component to an additional view of the video rendering component (The command can be associated with navigating to another URL (access content indicated on the interface), Zeigler: ¶ [0060], [0092]; Pasala: column 3 lines 64-67 and column 4 lines 1-13.  The command can be associated with clicking a particular interactive element (activate the interface element), Zeigler: Fig. 5A step 506 and 507, abstract, ¶ [0085].).

Claim 21:
	The rejection of claim 1 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further teaches a method wherein the actionable command comprises a command to navigate from one view of the video rendering component to an additional view of the video rendering component (Pasala: column 3 lines 64-67 and column 5 lines 1-13.).

Claim 22:
	The rejection of claim 1 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala further teaches a method wherein the context information comprises a name of the actionable command and a link for causing the actionable command to be executed (Zeigler: abstract, ¶ [0060], [0090], [0130]-[0139].).

Claim 24:
	The rejection of claim 1 is incorporated. Zeigler in view of Mayblum and further in view of Pasala further teaches a method further comprising receiving an update to the context information based on the current view of the video changing during video playback (The set of interactive elements that are currently displayed on the webpage can change, only the currently displayed interactive elements are considered when comparing with the grammar associated with the user’s input, Zeigler: ¶ [0123].  The web content that comprises the interactive elements can comprise video content, Pasala: abstract, column 7 lines 37-52, column 11 lines 45-60.  Different interactive elements can be associated with different frames of the video, accordingly, different interactive elements would be displayed at different points in the video: Pasala: column 6 lines 23-43, column 11 lines 6-20.).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Mayblum, further in view of Pasala and further in view of Satheesh et al. (US 2018/0146233 A1, published 05/24/2018, hereinafter “Satheesh”).

Claim 23:
	The rejection of claim 1 is incorporated.  Zeigler in view of Mayblum and further in view of Pasala does not appear to expressly teach a method wherein determining the actionable command of the one or more actionable commands comprises:
determining that the data indicative of user input does not match the context information; and
determining, based on determining that the data indicative of the user input does not match the context information, the actionable command based on comparison of the data indicative of user input to one or more default navigation commands.
However, Satheesh teaches a method wherein determining the actionable command of the one or more actionable commands comprises:
determining that the data indicative of user input does not match the context information (Satheesh: Fig. 3, ¶ [0135] last two sentences, [0178]-[0179], [0243].); and
determining, based on determining that the data indicative of the user input does not match the context information, the actionable command based on comparison of the data indicative of user input to one or more default navigation commands (Satheesh: Fig. 3, ¶ [0135] last two sentences, [0138], [0178]-[0179], [0243].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the have method of  Zeigler in view of Mayblum and further in view of Pasala wherein determining the actionable command of the one or more actionable commands comprises:
determining that the data indicative of user input does not match the context information; and
determining, based on determining that the data indicative of the user input does not match the context information, the actionable command based on comparison of the data indicative of user input to one or more default navigation commands, as taught by Satheesh.
One would have been motivated to make such a combination in order to more effective process the user’s voice command (Satheesh: Fig. 3, ¶ [0135] last two sentences, [0138], [0178]-[0179], [0243].).



Response to Arguments
Applicant’s amendment to claim 8 has been fully considered and is persuasive.  The 35 U.S.C. § 112 rejections of claims 8-14 are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175